UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7039


LLOYD ROBERTS,

                 Plaintiff - Appellant,

          v.

RICHARD OLLEN BROADWELL, III; MARRY GOODMAN,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-ct-03207-F)


Submitted:   October 15, 2015              Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd Roberts, Appellant Pro Se.         Nathan Douglas Childs,
Elizabeth Pharr McCullough, YOUNG MOORE & HENDERSON, PA,
Raleigh, North Carolina; Donna Elizabeth Tanner, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lloyd Roberts appeals the district court’s order denying

relief   on    his    42   U.S.C.   § 1983   (2012)    complaint.        We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                     Roberts

v. Broadwell, No. 5:12-ct-03207-F (E.D.N.C. June 23, 2015).                      We

dispense      with    oral   argument   because       the    facts    and     legal

contentions     are    adequately    presented   in    the   materials       before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2